March 3 , 2010 U.S. Securities and Exchange Commission Office of Filings and Information Services treet, NE Washington, DC 20549 Attention: Filings  Rule 497( j ) Re: Dreyfus Midcap Index Fund, Inc. Registration Statement File No. 33-41078 CIK No. 875732 Dear Sir or Madam: Pursuant to Rule 497(j) under the Securities Act of 1933, this is to certify that the form of Prospectuses and Statements of Additional Information that would have been filed under paragraph (b) or (c) of this section does not differ from that contained in the most recent amendment, Post Effective Amendment No. 25 to the Registration Statement, electronically filed with the Securities and Exchange Commission on February 24, 2010. Very truly yours, /s/ Andrew Wians Andrew Wians Paralegal
